Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: This invention pertains to a method, system, and non-transitory computer-readable medium for a business to receive customer feedback and calculate scores from the received feedback for the business. Specifically, a user searches for the business, an interface with information about the business is displayed, and a customer feedback interface with a plurality of categories is displayed. A selection of one or more categories is received, and feedback is received and stored. One or more feedback elements are extracted using an AI engine that uses natural language processing, and weighting for the feedback elements is determined. Furthermore, a question about the likelihood of the customer recommending the business is displayed to the customer, and a net promoter score is determined based on the question and based on previous content acquired from the customer. Furthermore, a unique opportunity score is determined using qualitative data that identifies improvement opportunities, training suggestions, and positive stories. Finally, a score is generated based on the weighted feedback elements, the score comprising an AI quality score, the net promoter score, and the unique opportunity score. 
The closest prior art is Stovall, Pace, Giridhari, and Packer, (US 20170024753 A1). Stoval teaches a GUI for receiving customer feedback, and displaying the results to the business. Pace teaches searching for businesses, weighing feedback elements from received feedback, and generating scores including based on qualitative data (para. 0071-72), and a net promoter score based on a customer’s answer to a question about the likelihood of recommending the business (fig. 20 and para. 0066). Giridhari teaches using machine learning to extract sentiments for different aspects of the review, and determining an AI score for the sentiments. Finally, Packer teaches a report with a score based on three elements: a segment rating based on sentiment analysis of user feedback in different segments (which corresponds to the AQS), or categories; likelihood to recommend (corresponding to the NPS), and a degree to which expectations are met, based on “actionable” segments of the user feedback in which the segment contains concrete feedback for training areas, improvement areas, and praise areas. In the Examiner’s option, although Stovall, Pace, Giridhari, and Packer are similar to the claimed invention, the claimed invention would not have been obvious to a person having ordinary skill in the art before the earliest effective filing date when all the limitations of the independent claims are considered as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T CHIUSANO/Examiner, Art Unit 2174